t c memo united_states tax_court stanley m kurzet and anne l kurzet petitioners v commissioner of internal revenue respondent docket no filed date j gordon hansen and daniel m allred for petitioners m k mortensen and mark h howard for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies additions to tax and accuracy-related_penalties in petitioners' federal income taxes for and as follows additions to tax penalty sec_6653 sec sec sec sec year deficiency a a a a b a dollar_figure big_number big_number --- --- dollar_figure dollar_figure big_number --- --- --- dollar_figure big_number --- --- --- dollar_figure percent of interest due on portion of underpayment attributable to negligence accuracy- related in an amendment to answer respondent increased the deficiency addition_to_tax and accuracy-related_penalty for to dollar_figure dollar_figure and dollar_figure respectively the primary issues for decision are whether during the years in issue petitioners' ownership and management of a timber farm property near coos bay oregon constituted a trade_or_business activity entered into for profit as petitioners contend or a personal nonbusiness not-for-profit activity as respondent contends whether petitioners' investment in property in tahiti constituted a for-profit investment under sec_212 the deductibility under sec_162 or sec_212 of expenses relating to petitioners' use of a lear jet to travel among other places to their oregon timber farm property and to their property in tahiti and to what extent expenses of petitioners' residence in orange california qualify as home_office expenses under sec_280a various additional and alternative issues are also for decision eg if petitioners' timber farm constitutes a for-profit trade_or_business activity whether petitioners should be required to capitalize additional costs relating to the timber farm as part of the costs of a water reservoir unfortunately pretrial trial and posttrial proceedings in this case are marked by miscommunication between the lawyers for the parties and by frequent allegations by one lawyer against another that there is misrepresentation of the facts and evidence the inability of the parties' lawyers in this case to communicate effectively with each other resulted in the trial of issues that should have been settled and in the presentation of evidence and arguments in an untimely and confusing manner the court spent hours with the parties' lawyers attempting to identify and articulate the various primary and alternative issues and arguments and the relationship of the issues to each other similar to much of the miscommunication between the parties throughout the pretrial and trial arguments made in the parties' posttrial briefs are filled with unnecessary accusatory statements unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time their petition was filed petitioners resided in park city utah petitioner stanley kurzet petitioner was a successful inventor and businessman for many years petitioner owned and personally managed als corp als a company based in southern california that petitioner founded in and that was involved in the design and manufacture apparently for the u s military of sophisticated electronic and engineering equipment als became extremely profitable and valuable in at the age of petitioner sold the stock of als in an arm's- length transaction to an unrelated third party for dollar_figure million in cash as part of the sale of als petitioner entered into a limited 7-year consulting agreement with the new owners of als to be available to consult with the new owners in the continuing management of als and petitioner entered into a broad covenant_not_to_compete with als the covenant_not_to_compete prohibited petitioner from engaging in any business or investment activity relating in any way to the type of engineering work and business in which als was engaged and severely restricted petitioner's ability to engage in any business or for-profit activity that related in any way to petitioner’s prior work and experience at als as a result of a number of factors namely the dollar_figure million that became available to petitioners on the sale of als the consulting agreement that required little of petitioner's considerable skill experience and time the broad restrictions on petitioner's activities to which petitioner became subject under the covenant_not_to_compete and petitioner's relatively youthful age and vigor after the sale of als in petitioner began an extensive and businesslike investigation of business and investment opportunities in which the approximately dollar_figure million that petitioners had available might appropriately be invested and to which petitioner might apply his considerable business talent petitioner personally consulted with various experts and obtained advice regarding market trends and types of industries that might have unique and positive growth and appreciation potential over the course of the next few years and as a result of various activities investments and companies in which petitioners invested and were involved petitioners earned and realized very significant income assets in which petitioners invested appreciated significantly some of which appreciation petitioners have realized and some of which as of the time of trial petitioners have not yet realized because the assets are still held by petitioners over the years petitioner has demonstrated a skill and talent for making a profit after selling als in the primary activities and assets in which petitioners invested and participated and that are at issue in this case involve timber farming in oregon real_property in tahiti a lear jet a limited consulting business based in southern california and a computer and real_estate rental business based in southern california petitioners incurred significant expenses associated with each of these activities and businesses and petitioners on their books_and_records and on their joint federal_income_tax returns treated most of the expenses relating to these activities and businesses as deductible expenses of a trade_or_business apparently due to errors made by petitioners and to careless income_tax return preparation by petitioners' accountants and tax_return_preparers numerous errors and mistakes in classification of the expenses relating to the above activities occurred on petitioners' original books_and_records and on petitioners' federal_income_tax returns on audit respondent made blanket determinations that essentially all of petitioner's activities constituted personal nonbusiness and not-for-profit_activities respondent's blanket determinations combined with the errors that occurred on petitioners' books_and_records and federal_income_tax returns resulted in the disallowance of many of the expenses claimed on petitioners' federal_income_tax returns for the years in issue and in respondent's determination of the substantial income_tax deficiencies additions to tax and accuracy-related_penalty set forth above prior to and during trial in this case petitioners' representatives submitted to respondent on behalf of petitioners a number of proposed revised federal_income_tax returns for each of the years in issue that attempt to correct or clarify some of the classification errors that occurred on petitioners' original income_tax returns respondent argues that petitioners' proposed revised income_tax returns are confusing and inconsistent and perpetuate many of the errors made in petitioners’ original income_tax returns that petitioners’ proposed revised income_tax returns should be ignored and that petitioners' original income_tax returns should be the focus of our analysis we disagree with respondent in significant part on this point in the many instances where petitioners' proposed revised federal_income_tax returns reflect additional items of income or reductions in amounts claimed as expenses on petitioners' original federal_income_tax returns and or the reclassification of expenses consistent with classifications made by respondent in respondent's notice_of_deficiency petitioners' proposed revised federal_income_tax returns with regard to such items are to be treated as concessions by petitioners where petitioners' proposed revised returns reflect reductions in petitioners' alleged income or increases in claimed expenses as compared with petitioners' original federal_income_tax returns as filed with respondent petitioners' proposed revised returns with regard to these new items and issues are to be ignored except to the extent that petitioners have filed with the court amendments to their pleadings to properly raise new issues with regard to such alleged reductions in income and alleged increases in expenses rule we also note that as a result of information provided by petitioners to respondent during the course of the audit and litigation including the proposed revised returns respondent has significantly revised and lowered her original deficiency determinations against petitioners timber farm prior to petitioner had no experience in the timber industry in farming or in cattle raising petitioner however in and after receiving approximately dollar_figure million from his sale of als investigated and consulted with a number of real_estate and forestry experts about the timber industry and forestry management specifically with regard to acres of timber property in coos county oregon timber farm petitioner inspected the timber farm and the trees growing thereon with real_estate agents and forestry experts petitioner and the experts considered the type and quantity of trees growing on the timber farm the type of soil and terrain the expected growth rate of the trees and water resources on the timber farm petitioner also studied information received from the u s forest service relating to tree growth and management after inspecting the timber farm and conferring with experts and after considering the financial risks and profit potential in june of petitioners purchased for dollar_figure in cash the timber farm in coos county oregon the timber farm included acres of forest land covered primarily with douglas fir and spruce trees acres of bottom land a number of barns sheds and three small houses in the douglas fir spruce and other trees located on the timber farm were of an average age of to years the trees were just reaching their peak growth rate growing at a rate of approximately percent per year petitioner agreed to the dollar_figure purchase_price for the timber farm based on his analysis that as of the time of purchase in june of the cumulative value of the standing timber on the timber farm of the land and of the existing buildings and improvements totaled approximately dollar_figure for many years prior to the timber farm that petitioners purchased was considered timber farm property on which trees had been grown cut and commercially logged the prior owners of the timber farm last conducted a major harvest of timber on the timber farm in the most recent harvest of timber on the timber farm occurred in douglas fir and spruce trees are typically cut or harvested by commercial foresters once every to years in prior years the timber farm also was used to raise cattle and as a dairy farm petitioners’ timber farm was typical of other timber farm property located along the oregon coast such timber farm property is typically used to grow and cut timber to grow hay and to raise cattle typically timber farmers make the decision when to cut and harvest timber based on the price of timber and their individual financial needs petitioners' timber farm is bordered on all sides by commercial timber property most of which is owned by georgia pacific corp which has been commercially cutting and harvesting timber on the adjacent property for a number of years at the time of petitioners' purchase of the timber farm the roads houses and barns located on the timber farm were in significant disrepair and were inadequate for continued occupancy petitioner initiated many projects to improve the timber farm the small houses and barns were repaired and improved poisonous plants in the pastures were eradicated and a water reservoir was constructed junk cars and junk farm machinery located on the timber farm were removed and hauled to the dump in western oregon because of the wet climate and high rainfall that occur during the winter months owners of timber farm property with main roads running through it that are in place and hardened off --- which takes a year or two after construction -- have a significant marketing advantage because they are able to cut and harvest timber on their property in winter and on short notice and can thereby take better advantage of short or sudden swings in the price of cut timber accordingly after purchase of the timber farm petitioner made a particular effort to improve the roads on the timber farm petitioner incurred many expenses and hired employees to repair and improve the existing roads and to construct new roads so as to be in a position in subsequent years to cut and harvest timber on the timber farm on short notice and thereby take advantage of favorable prices for cut timber petitioner also initiated construction of a large new_building for a machine shop and installation of a mobile unit and related water system rather than hire expensive contractors to come onto the timber farm to perform the many repair improvement and construction projects that petitioner initiated petitioner himself designed and performed much of the work on the timber farm petitioner himself often operated graders and other heavy equipment on the timber farm in repairing and improving the roads in constructing new roads and in constructing the water reservoir in and petitioner made significant expenditures of his own time and money to repair buildings to improve and construct miles of roads to grade fields and to install several miles of pipes for the various projects that were undertaken and also for security on the timber farm petitioner hired two employees to live and work on the timber farm these employees were experienced farmers timber men and carpenters petitioner and his employees had to constantly watch for and keep off of the timber farm individuals who would attempt to trespass on the property to strip cedar trees to pick mushrooms and to grow marijuana during these years in which petitioner was building roads and improving and maintaining the timber farm for purposes of eventual cutting and harvesting of timber georgia pacific on its adjacent timber property was building more miles of roads per acre than petitioner built on his timber farm the principal risk to a mature stand of timber is fire during the years before us petitioner and his employees had to fight one fire on the timber farm which destroyed 1½ acres of timber before the fire was extinguished as mentioned in and in order to establish a source for additional water to protect trees on the timber farm from fire and to provide irrigation for hay and cattle a water reservoir was constructed on the timber farm by excavation of earth abutting a creek the water reservoir was to be no higher than the original stream flow to feet deep and no dam was to be constructed in the reservoir first filled with water and became available as a source of water for fighting forest fires due to weather and erosion damage in subsequent years the water reservoir had to be regraded and refilled a number of times no permit was needed to use the water in the reservoir to fight forest fires on a ridge above the reservoir petitioner also excavated a pond and constructed a windmill with the intent of using electricity produced from the windmill to pump water from the reservoir up to the pond so that a helicopter with a dip bucket could scoop water up from the pond to fight fires the use of water reservoirs or ponds as a source of water to fight fires was a common practice in this part of oregon and the reservoir and pond excavated on petitioners’ timber farm were suitable for that purpose weyerhaeuser corp constructed or ponds and the u s bureau of land management constructed over ponds in western oregon to aid in fighting forest fires construction of an elevated pond and pumping water up to the pond via power generated from a windmill however do not constitute improvements typical of oregon timber property petitioners did not submit applications to the state of oregon for permission to perform the land excavation relating to construction of the water reservoir until and permission was not received from the state of oregon until september of further excavations and improvements to the water reservoir were the primary construction_project on which petitioners and his employees worked in rather than rent the numerous pieces of farm equipment and machinery needed for the various projects that petitioner and his employees personally undertook on the timber farm during the years before us petitioner traveled occasionally throughout oregon and washington to auctions of used farm equipment and machinery in order to acquire used equipment for use on the timber farm often at the time of purchase by petitioner such equipment was not operational and petitioner personally and with his employees would rebuild and restore the equipment in petitioner purchased a used fire truck for use in protecting trees on the timber farm from fire petitioner purchased used equipment for harvesting cutting and baling hay and chain saws and other equipment to cut timber petitioner purchased used machine shop equipment to maintain the machine shop on the timber farm so that petitioner and his employees could make on the property essentially all repairs to the farm and other equipment without hiring expensive machinists and equipment repairmen again we note that petitioner purchased for the timber farm old and used farm and machine shop equipment because it was much cheaper than purchasing new equipment because much of the equipment would not be used frequently on the property and petitioner therefore had no need for new equipment and because of petitioner's talent and competence in restoring and maintaining mechanical equipment petitioner was able to acquire from auctions a large variety of used farm equipment to restore the equipment and as of the time of trial in the barns located on the timber farm petitioner maintained in excellent condition and stored for use on the timber farm approximately pieces of old but operational farm equipment the parties and their experts are in agreement as to the excellent restoration and high quality maintenance of the equipment located on the timber farm from the time petitioners purchased the timber farm in june of until date petitioners’ primary residence was in orange california from date through the time of trial petitioners' primary residence was in park city utah petitioners traveled to their oregon timber farm approximately or times a year and on each trip petitioners typically would spend a number of weeks on the timber farm in and petitioners spent and days respectively on the timber farm on the days on which petitioners were at the timber farm petitioner worked constantly on the timber farm -- designing and planning repairs and improvements personally operating heavy equipment such as graders and working to improve and maintain roads and buildings to clear brush to build new roads for fire protection and for use in eventual harvesting of the timber when at the timber farm mrs kurzet worked on the records and other chores relating to maintenance of the timber farm and petitioners generally worked from sunrise until sunset on various projects relating to the timber farm when petitioner was not working on the timber farm petitioner would leave detailed written instructions for the employees to follow in his absence listing priority projects on the timber farm on which the employees should work in petitioners purchased a modest mobile unit and placed it on the timber farm for use as an office and on-site sleeping accommodation for the days they were at the timber farm two of the rooms in the mobile unit were used as a computer room and work room in connection with the timber farm one room was used as a bedroom for petitioners the kitchenette and dining area were used frequently for paperwork recordkeeping meetings and an office for the timber farm petitioners made and paid for modest improvements to the mobile unit from through petitioners' total cost for purchase of and improvements to the mobile unit was dollar_figure petitioners have never stayed on or used the timber farm for personal purposes similarly petitioners have never stayed overnight in the mobile unit for personal purposes petitioners remained in the mobile unit overnight only when they were at the timber farm to work on the various repair and improvement projects after purchasing the timber farm in petitioner continued to investigate study and consult with experts in the timber industry as to how to manage the timber farm petitioner spoke frequently with representatives of georgia pacific and observed how georgia pacific managed and harvested timber from its timber farm property adjacent to petitioners' timber farm petitioner often checked the market price for cut timber and evaluated whether any of the timber on the timber farm should be cut and sold in and soon after petitioners purchased the timber farm timber prices fell dramatically in the united_states and until at least remained below the estimated costs petitioner would incur to harvest the timber accordingly on advice of others in which he concurred petitioner postponed the cutting harvesting and sale of any of the standing timber on the timber farm as explained by one of the timber experts with whom petitioner frequently consulted and with which explanation we agree -- the age class of the timber when petitioners bought the property was roughly to years old it was just reaching its peak in growth rate quality was becoming better by natural pruning of the limbs log diameters were increasing it was probably growing pincite percent a year so it had been -- the worst thing petitioners could have done would have been cut the timber shortly after they bought the property which the recruise shows now that that was the smart thing to do the volume’s -- over doubled after even though prices for cut timber increased petitioner has continued to postpone the cutting and sale of timber on the timber farm in part because the trees on the timber farm were approaching years of age -- at which point in time trees move into a separate commercial class for trees over years of age and increase in value by approximately percent from the time of purchase in until the time of trial in the volume of timber in the trees on petitioners’ timber farm has approximately doubled as of may of the assets on petitioners’ timber farm have a fair_market_value of approximately dollar_figure as set forth below timber farm assets timber buildings and improvements equipment and machinery total date fair_market_value dollar_figure big_number big_number dollar_figure petitioners never raised any cattle or sheep on the timber farm and in approximately petitioners abandoned plans to raise cattle and sheep on the timber farm due to lack of adequate summer rainfall to sustain a second harvest of hay that the cattle and sheep would need there were no recreational amenities or activities of any kind on the timber farm -- no tennis court no putting green no swimming pool no horses no lake no boating no fishing no recreational or resort facilities the evidence is clear that petitioners' timber farm was not owned operated or used by petitioners for recreation leisure or other personal purpose petitioner personally set up and maintained computerized accounting_records with respect to expenses relating to the timber farm as mentioned earlier petitioners' records were not totally adequate and expenses relating to the timber farm were often mislabeled or associated with the wrong activity the evidence establishes however and respondent does not dispute that all of the expenses claimed on petitioners' original federal_income_tax returns and all of the expenses claimed on petitioners' proposed revised federal_income_tax returns with respect to the timber farm were incurred and are fully substantiated -- as to amount and payment -- by petitioners' books_and_records from the time of purchase in through may of approximate total expenditures petitioners incurred and paid in connection with the timber farm -- as allocated by petitioners between petitioner's various activities and including petitioners’ allocation for expenses of traveling to the timber farm in petitioner's lear jet as explained more fully below but not including mere book items such as depreciation and recapture thereof --- are summarized below category of timber farm expenses amount dollar_figure big_number purchase_price of timber farm cost of improvements to land big_number cost of equipment and vehicles big_number maintenance and operating_expenses big_number big_number lear jet operating_expenses cumulative 1985-date expenses dollar_figure in summary by may of the dollar_figure total estimated fair_market_value of the timber located on petitioners' timber farm of the land of the buildings of improvements to the land and buildings and of the equipment and machinery purchased for use on the timber farm reflected an unrealized profit before taxes of approximately dollar_figure over the total dollar_figure that petitioner paid over the years to purchase improve and maintain the timber farm tahiti property in petitioners purchased acres consisting of three adjacent parcels of oceanfront property on the main island of tahiti for dollar_figure million tahiti property on the tahiti property during the years in issue petitioners or others paid_by petitioners remodeled and renovated a house installed a solar water heating system a spa a culinary water system and underground utilities dredged a boat channel added a satellite tv system converted the electrical power system to volts installed a diesel power generator as an alternate source of electricity and made many other significant improvements petitioner personally designed and worked on many of the projects undertaken at the tahiti property petitioner hired an individual to provide security for the property and to manage and pay repairmen and workmen hired to work on the property generally twice a year petitioners traveled from california or utah to the tahiti property typically on each trip petitioners would stay at the tahiti property for a number of weeks to pay for costs incurred on the tahiti property in connection with the various repair and improvement projects petitioners frequently transferred funds in u s currency from their bank in california to a bank account they maintained in tahiti petitioners have documentation of total funds transferred to their bank account in tahiti to pay for expenses relating to the tahiti property but the evidence does not show or substantiate the specific use of the funds transferred to petitioners' bank account in tahiti petitioners allege that from through their cumulative cash expenditures relating to purchase and improvements undertaken on the tahiti property totaled dollar_figure lear jet in because of anticipated frequent travel petitioner purchased a lear jet airplane for dollar_figure million the lear jet was used by petitioners for personal travel and to travel to petitioners' timber farm in oregon to petitioners' tahiti property to computer symposiums to machinery auctions to pick up equipment and parts needed in petitioners' various activities and to park city utah where petitioners skied and eventually bought two condominiums and two vacant lots on one of which petitioners built a large personal_residence when traveling to the timber farm and to the tahiti property petitioner often would transport in the lear jet equipment and supplies that would be used at the timber farm and on the tahiti property occasionally other family members would travel with petitioners in the lear jet during through the first-class air fare between orange california where petitioners’ primary residence was located and north bend oregon the airport closest to petitioners' timber farm was approximately dollar_figure per person a commercial airplane trip between these two cities would take approximately hours and would involve two stops and at least one change_of planes during the years in issue petitioner paid a full-time pilot approximately dollar_figure a year to fly the lear jet petitioner also was a pilot and served as the second pilot required to fly the lear jet after flying petitioners to oregon and to the tahiti property and while waiting to fly petitioners back to california or utah the pilot at petitioner’s request would often assist with various projects at the timber farm and at the tahiti property the lear jet operating_expenses for and including depreciation totaled dollar_figure dollar_figure and dollar_figure respectively petitioner sold the lear jet in for dollar_figure million for purposes of their books_and_records and their income_tax return treatment of expenses of operating the lear jet petitioners each year made an allocation of expenses of the lear jet between what petitioners regarded as business and as personal_use for example with regard to a trip from los angeles to salt lake city on date for the stated purpose to see condo conferring with architect and ski the total hours each way for the lear jet were allocated by petitioners hour for personal and hour for business because petitioners viewed the trip as having a dual purpose namely to ski and to meet with a contractor doing work on one of petitioners' condominiums personal_residence as indicated during and until date petitioners’ principal_residence was located pincite south esplanade orange california this residence was an elegant room home on lushly landscaped acres it had a swimming pool garden patio servants' quarters a garage workshop garden equipment buildings and parking for up to approximately cars petitioner had rooms in this residence in which petitioner performed paperwork and computer tasks associated with his various activities in their residence in orange california petitioners also performed bookkeeping maintained reference manuals and industry publications and paid numerous bills relating to their many activities petitioners' residence consisted of three levels in the partial walkout basement were located two rooms in one of which computers and a copy machine were placed a bathroom a furnace room a small wine room and a family room on the main level were located a study or library in which petitioner occasionally met with others on business matters the main living room a large entry a dining room three bedrooms three full baths and one-half bath on the upper level of the residence were rooms in which were located many of petitioners' business financial and personal records additional computers and a bath in one of these rooms mrs kurzet reviewed paid and maintained files relating to business and personal bills and activities in the other two rooms petitioner maintained an office and a lab with electronic circuit testing equipment related to als and his consulting duties for years from to petitioner continued to be available to act as a consultant to als and petitioner received a dollar_figure per month consulting fee under the contract for the sale of als over the course of the years in dispute petitioner actually performed for als consulting service sec_3 or times a year petitioner had no other clients as a consultant in connection with his consulting for als petitioner had access to the offices of als the primary real_estate that petitioners owned and rented to tenants consisted of a large industrial warehouse in southern california petitioners also owned and rented to tenants two condominiums in park city utah the evidence is not clear to what extent petitioners used a real_estate firm in park city utah to manage the condominiums petitioners’ books_and_records in and petitioner personally developed a computerized bookkeeping system or software program for keeping track of expenses relating to petitioners’ various personal business and investment activities petitioners’ bookkeeping system represents a single entry system encompassing the debit side of what is normally encompassed in a double-entry bookkeeping ledger petitioners' computerized system is homemade but it does allow petitioners to track their expenses and to sort and analyze expenses by activity to which the expenses are charged by job by payee and by a number of other criteria petitioners generally retained receipts relating to the majority of their business and personal expenses and such receipts generally are still available as indicated petitioners' computerized bookkeeping system did not keep track of income relatively few transactions produced large amounts of income for petitioners mrs kurzet kept track of income received by way of separate records and files generally other than income on bank accounts and security transactions income petitioners received was deposited into petitioners’ bank accounts copies of the deposit receipts were retained in a file and at the end of each year all income was entered onto spreadsheets that were given to the accountants who prepared petitioners’ income_tax returns petitioners’ computerized bookkeeping system for their expenses ha sec_153 different account numbers for each of nine different classes of activity if an expense was regarded by petitioners as a personal_expense it would be so identified many of petitioners’ business and personal expenses were paid for by credit card upon receipt of each monthly credit card bill petitioners would allocate each charge on the bill between what they regarded as business and personal expenses if an expense was to be treated as a business_expense petitioners would identify the particular business activity to which the expense would be allocated on their three checking accounts -- one located at a bank in california one located at a bank in oregon and one located at a bank in tahiti -- petitioners wrote checks to pay bills relating to their business and personal activities mrs kurzet would prepare most of the checks to pay both business and personal bills on a computer located in their residence in orange california petitioners’ federal_income_tax returns petitioners acknowledge that many errors were made both on their and federal_income_tax returns as originally filed and as submitted to respondent as proposed revised returns petitioners attribute many of the errors to the fact that petitioners were not trained accountants that petitioners personally developed the bookkeeping system and maintained the books_and_records relating to their various activities and they claim that only inadvertently were expenses not properly allocated by petitioners to the proper activity for example on petitioners’ original returns for the years in issue petitioner’s roll royce and a condominium in park city utah both of which were personal assets not used in any of petitioners’ businesses were incorrectly allocated to a business activity and depreciation was claimed thereon petitioners’ and their accountants’ casualness -- in making allocations on both their original and their proposed revised tax returns between petitioners’ alleged business investment and personal activities -- is illustrated by the allocation of costs associated with an umbrella liability insurance_policy relating to petitioners’ orange california residence q by petitioners’ lawyer i just handed you another document entitled allocation of umbrella liability insurance which has been entered into evidence as joint exhibit 103-cy are you also familiar with this document a by petitioners’ accountant yes i am q a q a and did you prepare it yes i did would you please describe it to the court this is a document that i prepared entitled allocation of umbrella liability deductions claimed on revised returns it simply allocates the umbrella liability portion of their insurance which is a component of other insurance on the home which is contained in exhibit -- or account and exhibit again and i’ve allocated it equally to each one of these business activities based on conversations with mr kurzet on -- on his purpose for purchasing that additional insurance the court this is umbrella liability on -- on their activities or on the home the orange county -- the witness it’s on -- my understanding your honor is it’s activities that happen at four -- essentially four locations the home in orange county the timber farm the investment_property in tahiti and the industrial building in orange county and i simply allocated it equally to each of those the court not the home not the orange county home the witness it does include the orange county home the court where is that on your schedule the witness it would be the consulting the court consulting you labeled as home it’s in fact the home and you labeled it consulting how do you get the consulting label for the home in orange county the witness because that’s where the activity was carried out the court i’m missing something here there were many activities carried on at the home -- the witness right the court -- percent of which allegedly is consulting and business related and percent of which is personal the witness right the court so where -- where is the personal aspect of the allocation where is the allocation -- the witness we have not -- the court -- of the umbrella liability to the personal activities the witness we have not allocated any to personal here the court why not the witness mr -- that was based on conversations with mr kurzet that -- that his sole purpose for the additional insurance -- this is liability over and above the homeowners which we have taken personal portion but for this -- the court well they have three and a half acres of-- the witness right the court -- of country estate they have a little swimming pool in the back yard and you don’t allocate anything to personal the witness we didn’t the court why not did they use the swimming pool for consulting the witness no the court what do you think they used the swimming pool for the witness it’s personal the court did you know there was a swimming pool there the witness yes the court and you did not allocate any of the umbrella liability policy to personal the witness not on this policy petitioners' original federal_income_tax returns for through reflect among other income the following annual income before expenses from consulting interest on bank and security investments and rent year consulting interest rent total dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number on their books_and_records and tax returns petitioners regarded the timber farm as qualifying as a trade_or_business and petitioners generally treated current expenses_incurred on the timber farm as ordinary and necessary expenses of a trade_or_business the employees on the timber farm maintained a log of expenses they incurred and receipts were maintained with an indication of the equipment and activity to which the expenses related petitioners capitalized many of the costs relating to capital assets located on or constructed on the timber farm for example the water reservoir was treated as a self-constructed capital_asset and costs that petitioners allocated thereto were not expensed but were charged to a capital construction account for the reservoir on petitioners' original federal_income_tax returns for and a total of approximately dollar_figure was capitalized as part of the capitalized costs of the reservoir and pond on petitioners' proposed revised federal_income_tax returns for and a total of dollar_figure in costs is capitalized as reservoir and pond related costs petitioners' revised capital costs of the reservoir and pond are based in part on the allocation to the capital costs of the reservoir of a portion of the direct_labor_costs and of the indirect or general_expenses incurred each year on the timber farm and on petitioners' estimate that percent of total direct_labor_costs incurred on the timber farm related to the reservoir and should therefore be capitalized as part of the costs thereof also in allocating general overhead costs of the timber farm to the capital costs of the water reservoir and pond petitioners applied the above 40-percent direct-labor ratio further on the proposed revised returns petitioners allocated to the capital costs of the reservoir percent of the depreciation on the reservoir-unique equipment but no portion of the depreciation on the nonreservoir-unique equipment in allocating general overhead costs of the timber farm to the capital costs of the water reservoir and pond and in applying the above 40-percent ratio based on petitioners' computation of the ratio of direct_labor_costs of the reservoir to total direct_labor_costs incurred on the timber farm neither petitioner’s time and labor nor two other individuals’ time or labor while working on the reservoir and pond were factored into the direct- labor percentage petitioners did not factor into the direct- labor percentage petitioner's personal labor on the reservoir because no hard dollar cost was incurred therefor ie petitioner's labor was contributed and no wage or fee was paid to petitioner for his labor on the timber farm petitioners' total dollar_figure cost for purchase and improvement of the mobile unit was capitalized and depreciation thereon was claimed by petitioners as an expense of the timber farm the primary difference between petitioners’ original federal_income_tax returns and petitioners’ proposed revised federal_income_tax returns all of which were prepared by accountants and experienced tax_return_preparers relates to the lear jet on petitioners’ original federal_income_tax returns the lear jet was treated as a separate trade_or_business activity and all noncapital costs thereof were treated as current business_expenses including depreciation on the proposed revised returns the lear jet is not treated as a separate business activity rather based on the lear jet’s flight logs the noncapital costs of the lear jet including depreciation are allocated to the various separate other activities of petitioners and treated as deductible sec_162 business_expenses deductible sec_212 expenses or as nondeductible personal expenses depending on the business investment or personal nature of the underlying activity to which the expenses are allocated on petitioners’ proposed revised federal_income_tax returns petitioners treat their tahiti property as a for-profit investment activity and the expenses thereof as deductible under sec_212 only from adjusted_gross_income and subject_to the percent floor on miscellaneous_itemized_deductions under sec_67 petitioners’ proposed revised federal_income_tax returns continue to treat petitioners as engaged in a number of separate trades_or_businesses specifically a timber farm business a consulting business and computer and real_estate rental businesses on petitioners' original federal_income_tax returns for the years in issue petitioners claimed dollar_figure in total net losses relating to the timber farm on petitioners’ federal_income_tax returns for the years through petitioners claimed dollar_figure in total net losses relating to the timber farm by the end of on petitioners’ proposed revised federal_income_tax returns for through petitioners claimed dollar_figure in total net losses relating to the timber farm on the line on each of their original federal_income_tax returns for each year in issue to indicate whether they maintained a home_office petitioners indicated no however on the schedules c of their original federal_income_tax returns for and relating to their various alleged business activities namely the timber farm the tahiti property the consulting business and the computer and real_estate rental businesses petitioners claimed expenses relating to five rooms or one-fifth of all expenses of the orange county residence as deductible home_office business_expenses respondent's audit on audit respondent did not dispute that petitioner's consulting and his computer and real_estate rental activities constituted trade_or_business activities respondent however disallowed numerous expenses claimed on petitioners’ original federal_income_tax returns on the grounds among others that petitioners had not substantiated many of the claimed expenses and that the timber farm tahiti property and lear jet activities in which petitioners were engaged did not constitute trade_or_business activities under sec_162 nor for-profit investment activities under sec_212 with exception of expenses claimed relating to the tahiti property respondent now stipulates that essentially all of petitioners' claimed expenses have been substantiated as to amount and payment but not necessarily as to character the primary remaining adjustments will be addressed in the following sequence whether petitioners’ timber farm constituted a for-profit trade_or_business activity under sec_162 and whether petitioners' tahiti property constituted a for-profit investment activity under sec_212 whether the percentage of timber farm general_expenses that should be capitalized as part of the capital costs of the water reservoir and pond should take into account the hours that petitioner and other individuals worked on the reservoir and pond and whether some portion of costs relating to the nonreservoir-unique equipment should be allocated to the reservoir and pond and therefore capitalized whether petitioner’s use of the lear jet for petitioner’s business- and investment-related travel was excessive and unreasonable and therefore whether the expenses of the lear jet are deductible under sec_162 or sec_212 and whether any portion of petitioners’ residence in orange california qualifies as a home_office under sec_280a and whether expenses relating thereto are deductible a number of other issues are also addressed but various adjustments that are still in dispute we do not address at this time we believe that the parties should be able to settle the remaining issues timber farm and tahiti property opinion to be treated as a trade_or_business under sec_162 or as a for-profit activity under sec_212 taxpayers must be engaged in the activity in question with the good_faith objective and actual purpose of making a profit 864_f2d_1521 10th cir affg 86_tc_492 78_tc_642 affd without opinion 702_f2d_1205 d c cir the issue is one of fact and is to be resolved not on the basis of any one factor but on the basis of all of the facts and surrounding circumstances 72_tc_28 sec_1_183-2 income_tax regs petitioners bear the burden of proving that their timber farm and their tahiti property during the years in issue constituted the actual good_faith conduct_of_a_trade_or_business or of an activity entered into for profit rule a sec_1_183-2 income_tax regs provides a list of nine nonexclusive factors that are to be analyzed in determining whether an activity was conducted with an actual and honest objective of making a profit as follows the manner in which the taxpayer carried on the activity the taxpayer's expertise the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity would appreciate in value the success of the taxpayer in carrying on the activity the taxpayer's history of income or losses with respect to the activity the amount of profits if any which are realized in the activity the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved more weight is to be given to objective factors than to a taxpayer's mere statement of intent 85_tc_557 further the absence of one particular factor may be more significant than the superficial presence of other factors id citing 345_f2d_901 4th cir vacated on other grounds 382_us_68 respondent argues that even if in later years the timber farm constituted a trade_or_business or for-profit activity because of petitioners' failure to cut and sell any of the timber during the years in issue petitioners' activity with regard to the timber farm should be regarded only as startup activity not activity of an existing trade_or_business or for- profit activity respondent's argument seems to be based on the assertion that to be treated as a current for-profit activity the timber farm must have generated current income during the years before us we disagree with respondent’s arguments as to the timber farm in each year the trees on petitioners' timber farm were increasing in size width volume and generally in value depending on market prices for cut timber as the u s dept of agriculture’s forest owners’ guide to timber investments the federal_income_tax and tax recordkeeping no explains with regard to timber growing activity a timber farm activity may be regarded as a current for-profit activity -- even if the property is currently producing no income -- provided that the timber growing activity is being engaged in for profit and the expenditures are directly related to the income potential of the property id pincite respondent's argument fails to appreciate that in a very real sense petitioners' timber farm in every year was maintained for the purpose of generating income through the growth and increase in value of the trees respondent's argument also fails to appreciate that in the timber business individual trees typically are harvested only once every to years respondent’s argument carried to the extreme would treat taxpayers in the timber business as engaged in that business for federal_income_tax purposes only in the particular year they actually harvest trees the evidence in this case indicates and supports our conclusion that petitioners invested in their timber farm with an actual and good_faith profit objective and that petitioners' operation and management of the timber farm constituted a legitimate business activity this case is not dissimilar from allen v commissioner supra and hoyle v commissioner tcmemo_1994_592 in which the taxpayers' financial resources among other things explained the taxpayers' ability over a number of years to absorb large expenses and losses until appreciation in the value of the property is realized the explanation provided in allen v commissioner supra pincite is particularly apropos although the petitioners have sustained substantial current losses they still hope in the long run to realize a profit because the fair_market_value of the lodge has appreciated the appreciation in value may or may not in fact offset the aggregate operating losses but the prospect of realizing a profit on the sale of the lodge was bona_fide when the taxpayers decided to invest in the lodge and is sufficient to explain their willingness to continue to sustain operating losses sec_1_183-2 income_tax regs moreover the out-of- pocket expenses graphically demonstrate that part of the losses were economic losses and not merely tax losses most importantly the taxpayers have established that they never used the lodge for their own personal enjoyment only in connection with the management of the lodge did the taxpayers stay in it overnight at all times the lodge was either rented available for rent or being prepared to be rented thus it offered them no recreational benefits see also st germain v commissioner tcmemo_1959_73 involving the for-profit operation of a timber farm on brief respondent appears to concede that upon purchase of the timber farm in the spring of petitioners had the objective of owning and operating the timber farm for profit and as a business respondent however goes on to argue that petitioners abandoned these plans during because of falling timber prices we disagree nothing suggests that petitioners ever abandoned their profit objective with regard to the timber farm in and because of an unexpected decline in timber prices petitioners simply deferred cutting and selling the timber respondent also argues that the startup nature of petitioners' timber farm during the years before us is established by petitioners' construction of a water reservoir on the property in preparation to enter into the livestock business we disagree the water reservoir related at least equally to the fire risk to which existing trees on the timber farm were exposed not a single recreational or personal objective for petitioners' large cash investment in and extensive work and activity on the timber farm has been suggested and on brief respondent concedes there appear to be no elements of recreation in the traditional sense involved in petitioners’ timber farm not one of the factual witnesses respondent called supported respondent's position that petitioners carried on the timber farm as anything other than a good_faith for-profit business activity with regard further to specific factors typically analyzed under sec_183 we conclude as follows manner of conducting activity petitioners carried on the timber farm activity in a businesslike manner they worked hard and long hours on the timber farm they hired competent people to manage and secure the property on a day-to-day basis they made necessary and significant improvements to the timber farm they did not use the timber farm for personal entertainment recreation or retirement they were creative and innovative in attempting to improve the timber farm and eventually to realize substantial overall net profits therefrom at the time the trees are cut and sold petitioners' bookkeeping was amateurish but extensive expertise petitioners were innovative attentive informed hardworking capable and no-nonsense owners and managers of the timber farm they hired experienced employees and where necessary they hired experts to advise them on aspects of the timber farm time and effort petitioner worked extremely long hours and put a great deal of effort in maintaining and improving the timber farm and he expected the same of his employees appreciation in value of assets petitioners' good- faith intent and expectation that the timber on the timber farm would appreciate in value are clear and have been proven accurate success in other activities petitioner's success as a businessman in a number of activities is unquestioned and income or losses realized profits and appreciation that appear to be available from petitioners' timber farm have not yet been realized or cashed in but they are there ready to harvest in amounts significantly in excess of petitioners' costs respondent argues that under a proper calculation of the costs that petitioners incurred on their timber farm petitioners' actually incurred losses from their timber farm far in excess of appreciation that occurred in the value of the timber we disagree respondent's calculations are flawed and ignore the credible_evidence as to the value of the timber and other improvements to and assets located on the timber farm financial status of taxpayers petitioners are wealthy and during the years in issue could well afford to wait to realize expected profits from their timber farm until the prices for cut timber and the market make it appropriate to maximize those profits personal pleasure or recreation none in summary the evidence indicates that petitioners in purchased an existing mature timber farm that petitioners immediately and in each year undertook substantial activity and incurred substantial expenses to protect and enhance their timber farm business that petitioners' activity in connection with the timber farm constituted an existing for-profit trade_or_business and that petitioners' use of the timber farm did not constitute a hobby personal recreation nor a personal nonbusiness activity at the time of purchase in and during each of the years in issue namely through petitioners intended to and did hold and manage the timber farm as a for-profit business activity petitioners' ownership and operation of the timber farm constituted a for-profit business activity with respect to which the ordinary and necessary expenses are deductible under sec_162 capital costs of water reservoir and pond respondent argues that using a direct-labor percentage the percentage of timber farm general_expenses that should be capitalized as part of the capital costs of the water reservoir and pond on the timber farm should take into account the hours that petitioner and his two employees worked on the reservoir and pond and that some portion of the costs relating to the nonreservoir-unique equipment should be allocated to the reservoir and pond and therefore capitalized we agree with respondent as to the need to include in the direct-labor percentage used to allocate general_expenses of the timber farm to the capital costs of the water reservoir and pond a factor for petitioner’s and his two employees’ labor on the reservoir with regard to the direct costs of the nonreservoir-unique equipment we do not believe an allocation to the capital costs of the water reservoir and pond is appropriate the evidence is not compelling that any nonreservoir-unique equipment was used extensively on the water reservoir or pond we do not sustain this adjustment tahiti property with regard to petitioners' tahiti property our conclusions are just the opposite petitioners' tahiti property has inherently associated with it extensive recreational and personal aspects petitioners have not satisfied their burden_of_proof that the tahiti property was held and managed by them for anything other than personal reasons rule a petitioners did not maintain complete and adequate_records with regard to expenditures made on the tahiti property petitioners’ assertion as to significant appreciation in the value of the tahiti property is neither credible nor persuasive petitioners claim that as a result of their efforts and improvements by the fair_market_value of the tahiti property increased to dollar_figure million and that after their purchase costs of dollar_figure and additional costs of dollar_figure for total alleged cash expenditures of dollar_figure petitioners have realized on paper an economic gain of dollar_figure in connection with the tahiti property no credible_evidence supports either the amount or nature of the claimed total expenses petitioners incurred on the tahiti property nor the fair_market_value of the tahiti property we conclude that during the years in issue petitioners' ownership and management of the tahiti property constituted a personal activity with respect to which petitioners' expenses are not deductible under either sec_162 or sec_212 see sec_262 lear jet petitioners have not satisfied their burden of proving that the large expenses of operating the lear jet qualify as ordinary and necessary business_expenses of petitioners' timber farm of petitioner’s consulting business or of petitioner's computer and real_estate rental businesses the expenses of purchasing maintaining and operating a personal lear jet to make a few trips each year to oregon and to utah appear extraordinary on the facts of this case such expenses do not constitute ordinary and necessary expenses of any of petitioners’ business activities further because the tahiti property does not qualify as a business or for-profit activity petitioners' transportation to tahiti in the lear jet does not qualify as anything other than personal travel the large transportation_expenses including significant noncash expenses such as depreciation associated with the lear jet appear to be out of the ordinary and to be unnecessary particularly in light of the fact that petitioners' timber farm was not producing any current income due to petitioner's decision to defer cutting any of the timber and to the fact that the tahiti property as we have held did not constitute a for-profit activity see 320_us_467 as to the factual nature of this issue the inconvenience that petitioners would have experienced a few times a year in flying to the oregon timber farm via commercial air carrier we regard as minimal as ordinary and as common both for individuals and for businessmen that petitioners -- as an ordinary and necessary business_expense under the facts of this case -- would incur the extravagant costs of purchasing and maintaining a lear jet to avoid such infrequent and slight inconvenience has not been established see harbor med corp v commissioner tcmemo_1979_291 affd without published opinion 676_f2d_710 9th cir bullock's dept store inc v commissioner tcmemo_1973_ hatt v commissioner tcmemo_1969_229 affd 457_f2d_499 7th cir cf 565_f2d_1388 9th cir revg in part and remanding tcmemo_1973_223 97_tc_670 we conclude that petitioners for the years before us should be allowed with respect to each of the trips from orange california at which was located petitioner's consulting and computer and real_estate rental businesses to their oregon timber farm a business travel expense deduction under sec_162 for the estimated or constructive travel_expenses that petitioners would have incurred based on first class air fare with regard to the constructive expenses of transporting equipment and machinery that petitioners apparently transported with them to oregon in their lear jet petitioners have provided no basis on which we can estimate what such transportation_expenses would have been the evidence does not specifically itemize or adequately describe any of the equipment or machinery so transported its weight or size on the evidence before us we are unable to estimate constructive transportation_expenses of equipment and machinery to petitioners' oregon timber farm in summary the use of a private lear jet by petitioners in connection with their tahiti property we regard as personal even for a businessman as successful busy and wealthy as petitioner on the facts of this case we regard petitioners' use of a lear jet in connection with travel to their timber farm in oregon as extravagant and not ordinary and necessary because of the substantial personal aspect of petitioners' travel to utah namely to ski and to purchase and build a personal_residence we decline to make any attempt to estimate what portion of petitioners' claimed travel_expenses to utah might arguably be deductible as relating to the two rental condominiums that petitioners owned in park city utah the use of the lear jet in connection with petitioners' travel to utah we regard either as personal and relating to petitioners' skiing and personal_residence that was being constructed in park city utah or as extravagant and as not qualifying as ordinary and necessary expenses of the two condominium rental units that petitioners owned in utah personal_residence petitioners claim that one-fifth of all expenses of their residence in orange california qualify under sec_280a as deductible home_office expenses relating to petitioner's various business and investment activities petitioners claim that five rooms or one-fifth of the residence was used exclusively for business respondent claims that none of the residence qualifies as a home_office and that none of the expenses of the residence qualify as deductible home_office expenses we agree with respondent the evidence does not establish that any portion of petitioners' residence satisfies the threshold requirements of sec_280a namely that the alleged home_office qualifies either as the principal_place_of_business for at least one business_of_the_taxpayer as a place in which the taxpayer meets with clients in the normal course of at least one of his business activities or as a structure separate from the residence the evidence is clear that petitioners' alleged home_office does not qualify as a place in which petitioners regularly met with clients nor as a structure separate from their residence with regard to whether petitioners' alleged home_office qualifies as the principal_place_of_business for any of petitioner's businesses the evidence is conspicuously thin the principal place of petitioner's timber farm which we have found constituted a trade_or_business obviously was located in oregon the principal place of petitioners' consulting business would appear to be at the nearby southern california offices of als petitioner's former corporation and his only client in his consulting business the evidence in the record does not enable us to find that the principal place of petitioner’s computer and real_estate rental businesses was located in a portion of petitioners' residence we acknowledge petitioners' extensive business and investment activities the evidence in this case however on this issue on which petitioners have the burden_of_proof does not provide us with adequate information to make an affirmative finding that petitioners' residence constituted the primary place of petitioner's consulting or computer and real_estate rental businesses 506_us_168 we emphasize that under sec_280a the absence outside the taxpayer's residence of any suitable office or place in which the taxpayer may manage investments is not adequate managing investments in one's personal_residence does not qualify the residence or any portion thereof as a home_office an existing trade_or_business must be domiciled in the residence for the reasons stated we conclude that no portion of the expenses of petitioners' residence in orange california qualifies as deductible expenses of a home_office respondent also claims that the mobile unit installed on the timber farm constituted a personal_residence of petitioners and that for any of the expense of the mobile unit to qualify for business_expense deductions the mobile unit or some portion thereof must satisfy the requirements of sec_280a we disagree during the years in issue the mobile unit was not used as a personal_residence of petitioners petitioners’ time on the timber farm represented all work no portion thereof is to be regarded as personal and the mobile unit is not to be regarded as a personal_residence see 72_tc_28 each of petitioners’ trips to and all of petitioners’ time spent on the timber farm related to the work and business of the timber farm until september of petitioners lived in their large personal_residence in orange california and thereafter in their large personal_residence in park city utah the mobile unit located on the timber farm is not properly regarded as a personal_residence petitioners’ use of the mobile unit was work related and is not to be regarded as personal all of the expenses of the mobile unit are to be treated either as ordinary or as capital expenses of petitioners’ timber farm additions to tax for and respondent asserts against petitioners the negligence and substantial_understatement additions to tax under sec_6653 and sec_6661 respectively for respondent asserts against petitioners the accuracy-related_penalty under sec_6662 respondent emphasizes petitioners’ burden_of_proof as to the above additions to tax and penalty and as evidence of petitioners’ negligence respondent points to many errors on petitioners’ federal_income_tax returns we do not believe however that the additions to tax and penalty asserted by respondent against petitioners in this case are appropriate many of the errors on petitioners’ tax returns are attributable to the amateurish books_and_records that petitioners unfortunately established to keep track of their many business investment and personal activities in our opinion the origin and maintenance of these books_and_records are traced to petitioner’s overconfidence that he is a man of many talents -- even bookkeeping and accounting despite his zeal to do everything himself petitioner hired an accounting firm to prepare petitioners’ income_tax returns having been hired however petitioners’ accounting firm and tax_return_preparers surely bear some significant portion of the fault for the fact that many of petitioners’ bookkeeping errors were perpetuated on petitioners’ tax returns many questions that should have been asked by the accountants before preparing and signing petitioners’ tax returns apparently were not asked a taxpayer’s strong personality is no excuse for the failure of independent tax_return_preparers to exercise diligence and to ask questions of their clients that are necessary and that should be obvious to qualified_tax professionals in the preparation of tax returns petitioner’s reliance on professional tax_return_preparers in the preparation and filing of their federal_income_tax returns for the years in issue constitutes a significant basis for our conclusion that the additions to tax and penalty should not be sustained in this case 469_us_241 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 89_tc_849 affd 904_f2d_1011 5th cir affd on another issue 501_us_868 guenther v commissioner tcmemo_1995_280 clark v commissioner tcmemo_1994_278 beshear v commissioner tcmemo_1990_544 we believe that the many errors that occurred on petitioners' original and proposed revised federal_income_tax returns are reasonably explained by the factually oriented nature of each of the issues in this case by the factually complicated nature of the many business investment and personal activities in which petitioners were involved by the consuming manner in which petitioners undertook each of the activities in which they became involved by the nature and volume of the many categories of expenses_incurred by petitioners each year by the nature of the books_and_records which petitioners innocently but amateurishly developed and used by the failure of petitioners’ accountants and tax_return_preparers to prepare diligently the returns in question and by the unfortunate relationship that developed between petitioners' and respondent's representatives throughout the course of this dispute no one of the above factors is determinative but we believe that on the unique facts and circumstances of this case imposition of any of the asserted additions to tax would be inappropriate we so hold decision will be entered under rule
